Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the arguments/amendment filed 5/13/2022.  Claims 1, 2, and 4-20 are pending.  Claims 1 (a software system) and 12 (a method) are independent.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
On page 6 of the remarks Applicant states:
“It is not disputed that Adkinson-Orellana fails to disclose a cloud based processing server/processor that applies formatting changes to encrypted text. Office Action page 5. Adkinson-Orellana is specifically limited to the provision of secure cloud storage, and there is no disclosure of the sending of, and application of, encrypted editing commands as presently claimed. Instead, when storage of a document is required, the plain text data is encrypted, then sent to the cloud server. When the document is required by a user, the encrypted text is retrieved from the cloud server, then decrypted prior to presentation to the user. There is no suggestion that the cloud server performs editing operations on the encrypted data, and the final paragraph in the Adkinson-Orellana disclosure implies that the operations performed on the text are done at the client side, not the server side. 
To account for this missing feature, the Office Action now turns to Lemonik. However, Lemonik discloses a fairly conventional provision of a cloud based word processing system. The editing commands are applied to plain text by the cloud server. There is nothing in Lemonik that suggests that the plain text data should be encrypted, nor that editing commands could be applied to the encrypted data by the cloud server.”

This argument is not persuasive.
Adkinson-Orellana discloses a system in which the Google Docs “content” is encrypted, leaving “the rest unmodified” when a user sends a “save” command (Adkinson-Orellana § 3.1).  However, Adkinson-Orellana does not disclose the term formatting. 
Lemonik discloses that a word file can be saved to the cloud when a formatting command is entered (Lemonik ¶ 68) and that formatting data is stored in a “style map” which is applied to format the document at the cloud server (Lemonik ¶ 26).
The combination of Adkinson-Orellana in view of Lemonik disclosing the argued claim feature: “apply editing commands to the encrypted data” because the editing commands “style map” (or leaving the rest unmodified of Adkinson-Orellana) is separate from the content.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues, on page 7, that
“A formatting command … requires knowledge of the unencrypted data….
In fact, the only way that one of ordinary skill in the art could achieve the editing commands being applied to the encrypted data by the cloud based processing server, as disclosed in Lemonik, would be to decrypt the data and allow the cloud based processing server to have access to the unencrypted data.”

This argument is not persuasive. 
First, there is no reason that the text must be unecrypted to apply formatting commands.  For example, Adkinson-Orellana Figure 4 shows text in encrypted form to which formatting could readily be applied:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Adkinson-Orellana Figure 4.
Lemonik performs formatting changes at the server: (“The layout engine 110 may parse a character string from the model 102 and may refer to a style map to affect formatting and layout for the text in the string. The layout engine 110 may then convert such formatting into a document object model (DOM) that it provides to browser 104.” Lemonik ¶ 26.)
The formatting of text described in Lemonik is applicable to the encrypted text of Adkinson-Orellana as it is still text.  As previously stated, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Adkinson-Orellana with Lemonik in order to present a rich word processing application with dynamic formatting (Lemonik ¶ 5) in a server based word document system (Lemonik ¶ 3, Adkinson-Orellana Figure 2), thereby providing a full featured word processing service.
The utility of text formatting in a word-processing application is a desirable feature.  Although Adkinson-Orellana is silent with regard to text formatting, it would have been obvious to include the ability to format text using the known methods of Lemonik, at least to allow the users of the system to have access to the common features of a word-processor. 

For at least the above reasons, Applicant’s remarks are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 12-15, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkinson-Orellana et al., “Privacy for Google Docs: Implementing a Transparent Encryption Layer” (published 2010), in view of Lemonik et al., US 2013/0219264 (filed 2013-02).
As to claim 1, Adkinson-Orellana discloses a system comprising:
a user interface, configured to allow a user to enter and edit data, (Adkinson-Orellana Figure 2, “Client with Internet browser Google Docs”)
wherein the data comprises text, and wherein the user interface comprises a display screen and a user input device, (Adkinson-Orellana Figures 2 and 3 showing a monitor with Google Docs displayed, and a keyboard) the display screen of the user interface device configured to show a browser window, presenting an application interface to a user, (“Fig. 3. Google Docs interface showing the index table of available documents”  Adkinson-Orellana § 3.2)
a proxy server, and (Adkinson-Orellana Figure 2, “Browser add-on”)
a cloud based processing server, (Adkinson-Orellana Figure 2, “Google docs Cloud”)
wherein the user interface is configured to send data entered by a user to the proxy server, and the proxy server is configured to receive and encrypt the data, and send the encrypted data to the cloud based processing server, (“the plaintext is replaced with the ciphered text, and the message is released, so it continues its way to the server.” Adkinson-Orellana § 3.1. See Figure 2 showing plaintext received by the browser add-on and subsequently stored in Google Docs.  See also Adkinson-Orellana § 3.2 discussing the UI)
the proxy server further configured to receive … commands from the user interface (“When for example, a document is saved, the message with the data is intercepted, encrypting only the user’s content and leaving the rest unmodified.” Adkinson-Orellana § 3.1. “With this method, the user’s information received by the server is indecipherable, but the server will not notice any difference because only the document’s content is modified.” Adkinson-Orellana § 3.1. Adkinson-Orellana Fig. 2 “components and actions involved in a secure editing.”), and send those … commands to the cloud based processing server along with the encrypted data, (“When for example, a document is saved, the message with the data is intercepted, encrypting only the user’s content and leaving the rest unmodified…. the plaintext is replaced with the ciphered text, and the message is released,” Adkinson-Orellana § 3.1.)
the cloud based processing server being configured to receive the encrypted data and … commands from the proxy server, (Adkinson-Orellana Figure 2) and apply the … commands to the encrypted data, (“the user’s information received by the server is indecipherable, but the server will not notice any difference because only the document’s content is modified.” Adkinson-Orellana § 3.1.  The document (including encrypted data) is saved (command) on the server; the command of save being applied to the data as it is saved to the server.) and send the edited encrypted data back to the proxy server. (“Then the ciphered data of the incoming message is accessed, decrypted with the information recovered from the index (algorithm, key size, mode…) and finally replaced with the plaintext. When the document is finally shown to the user, it is completely readable, and he can work with it as it was a normal one.” Adkinson-Orellana § 3.1.)

Adkinson-Orellana does not disclose:
Editing
Wherein the editing command comprises a formatting command for formatting the text.

Lemonik discloses:
Editing (“the user may modify the formatting of text and entities presented in the document 202. By interacting with one of the view items 220 or with the document menu 222, the user can indicate a desired formatting change (e.g., a change such as changing a font of a selected text block to bold, changing a group of words to be organized as a list, changing a paragraph justification to be right-aligned” Lemonik ¶ 72)
Wherein the editing command comprises a formatting command for formatting the text. (“changes may be sent periodically (e.g., once every 100 milliseconds, once every 200 milliseconds, once every 500 milliseconds, once every second, once every 2 seconds, or another appropriate time interval). In some implementations, changes may be sent based on user activity (e.g., entering a paragraph break, applying a formatting change, navigating to another document section, clicking a save button, or some other action).” Lemonik ¶ 68. Document saves triggered by a formatting change)

(Note that in Lemonik formatting is separated from the user’s text/content by placing it in a style map or by using XML styled tags: “may associate that span with locations in string that mark the beginning and end of the span, and may then recognize that the user has selected a button for making the highlighted text in the span bold, underlined, or italicized. In such a situation, the controller 106 may cause an entry to be added to a style map (which stores formatting information for the document) that marks the index locations in the model 102 for the beginning and end locations of the selection, so as to reflect such a change in the model 102.” Lemonik ¶ 24.
“The layout engine 110 may parse a character string from the model 102 and may refer to a style map to affect formatting and layout for the text in the string. The layout engine 110 may then convert such formatting into a document object model (DOM) that it provides to browser 104.” Lemonik ¶ 26.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana by sending editing/formatting commands of Lemonik (updates to the style map or XML tags of Lemonik ¶¶ 24, 26, 40, 43) with the encrypted user content of Adkinson-Orellana when a save is triggered by paragraph break or formatting change (Lemonik ¶ 68).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Adkinson-Orellana with Lemonik in order to present a rich word processing application with dynamic formatting (Lemonik ¶ 5) in a server based word document system (Lemonik ¶ 3, Adkinson-Orellana Figure 2), thereby providing a full featured word processing service. 



As to claim 2, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 and further discloses: wherein the proxy server is configured to decrypt the edited encrypted data received from the cloud based processing server. (“Then the ciphered data of the incoming message is accessed, decrypted with the information recovered from the index (algorithm, key size, mode…) and finally replaced with the plaintext. When the document is finally shown to the user, it is completely readable, and he can work with it as it was a normal one.” Adkinson-Orellana § 3.1.)


As to claim 4, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 and further discloses:
wherein the application interface corresponds to an application hosted on the cloud based processing server. (Google Docs)

As to claim 5, Adkinson-Orellana in view of Lemonik discloses the system of claim 4 and further discloses:
wherein the application provided by the cloud based processing server is word processor application. (Google Docs)

As to claim 6, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 and further discloses:
arranged such that the editing commands entered by a user act to prompt the proxy server to package the user entered data, encrypt the data, and send the encrypted data along with the editing command, to the cloud based processing server. (“When for example, a document is saved, the message with the data is intercepted, encrypting only the user’s content and leaving the rest unmodified…. the plaintext is replaced with the ciphered text, and the message is released,” Adkinson-Orellana § 3.1.  The released package message comprising encrypted data and the “saved” command.)

As to claim 7, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 and further discloses:
wherein the cloud based processing server is configured to receive the encrypted data, apply the editing command to the encrypted data, (“the user’s information received by the server is indecipherable, but the server will not notice any difference because only the document’s content is modified.” Adkinson-Orellana § 3.1.  The document (including encrypted data) is saved (command) on the server.) and send the edited encrypted data back to the proxy server. (“When an encrypted document is requested, the same process is executed, but in the opposite way.” Adkinson-Orellana § 3.1.)

As to claim 8, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 and further discloses:
wherein the proxy server is configured to decrypt the edited encrypted data, and send the edited decrypted data to the user interface. (“Then the ciphered data of the incoming message is accessed, decrypted with the information recovered from the index (algorithm, key size, mode…) and finally replaced with the plaintext. When the document is finally shown to the user, it is completely readable, and he can work with it as it was a normal one.” Adkinson-Orellana § 3.1.)

As to claim 9, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 and further discloses:
wherein the proxy server and user interface are part of the same computing device. (“The security layer we have implemented to add privacy to Google Docs documents relies on a Firefox add-on based on JavaScript [7] and XUL [8], a language similar to XML used to create Firefox extensions.” Adkinson-Orellana § 3.1 browser is the UI and add-on is the proxy server.)


As to claim 12, Adkinson-Orellana discloses a method comprising:
providing plain text data (“Once it has been enabled, the main difference the user can find with respect to the normal use of Google Docs is that the index table with his/her documents contains more information;” Adkinson-Orellana § 3.2) to a proxy server; (“Firefox add-on to protect Google Docs documents” Adkinson-Orellana § 3.1, the “add-on” being the proxy.  See Adkinson-Orellana Figure 2 showing all messages being processed by the browser add-on.)
providing an … command to the proxy server; (“When for example, a document is saved,” Adkinson-Orellana § 3.1)
the proxy server encrypting the plain text data into a package of encrypted data, (“When for example, a document is saved, the message with the data is intercepted, encrypting only the user’s content and leaving the rest unmodified.” Adkinson-Orellana § 3.1)
the proxy server sending the package of encrypted data and … command to a cloud based processor, (“When for example, a document is saved, the message with the data is intercepted, encrypting only the user’s content and leaving the rest unmodified…. the plaintext is replaced with the ciphered text, and the message is released,” Adkinson-Orellana § 3.1.  The released package message comprising encrypted data and the “saved” command.)
the cloud based processor applying the … command to the package of encrypted data to create an edited package of encrypted data, (“the user’s information received by the server is indecipherable, but the server will not notice any difference because only the document’s content is modified.” Adkinson-Orellana § 3.1.  The document (including encrypted data) is saved (command) on the server.)
the cloud based processor sending the edited package of encrypted data back to the proxy server, (“When an encrypted document is requested, the same process is executed, but in the opposite way.” Adkinson-Orellana § 3.1.)
the proxy server decrypting the edited package of encrypted data, thereby providing edited plain text data. (“Then the ciphered data of the incoming message is accessed, decrypted with the information recovered from the index (algorithm, key size, mode…) and finally replaced with the plaintext. When the document is finally shown to the user, it is completely readable, and he can work with it as it was a normal one.” Adkinson-Orellana § 3.1.)

Adkinson-Orellana does not disclose:
Editing
Wherein the editing command comprises a formatting command for formatting the text.

Lemonik discloses:
Editing (“the user may modify the formatting of text and entities presented in the document 202. By interacting with one of the view items 220 or with the document menu 222, the user can indicate a desired formatting change (e.g., a change such as changing a font of a selected text block to bold, changing a group of words to be organized as a list, changing a paragraph justification to be right-aligned” Lemonik ¶ 72)
Wherein the editing command comprises a formatting command for formatting the plain text data. (“changes may be sent periodically (e.g., once every 100 milliseconds, once every 200 milliseconds, once every 500 milliseconds, once every second, once every 2 seconds, or another appropriate time interval). In some implementations, changes may be sent based on user activity (e.g., entering a paragraph break, applying a formatting change, navigating to another document section, clicking a save button, or some other action).” Lemonik ¶ 68. Document saves triggered by a formatting change)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana by sending editing/formatting commands of Lemonik (updates to the style map or XML tags of Lemonik ¶¶ 24, 26, 40, 43) with the encrypted user content of Adkinson-Orellana when a save is triggered by paragraph break or formatting change (Lemonik ¶ 68).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Adkinson-Orellana with Lemonik in order to present a rich word processing application with dynamic formatting (Lemonik ¶ 5) in a server based word document system (Lemonik ¶ 3, Adkinson-Orellana Figure 2), thereby providing a full featured word processing service. 


As to claim 13, Adkinson-Orellana in view of Lemonik discloses the method of claim 12 and further discloses:
further comprising the step of the plain text data being provided to the proxy server via a user interface. (Adkinson-Orellana Figure 2, Client with Internet browser providing “Plaintext” to the add-on/proxy.)

As to claim 14, Adkinson-Orellana in view of Lemonik discloses the method of claim 13 and further discloses:
wherein the cloud based processor comprises a word processing application. (Google Docs)

As to claim 15, Adkinson-Orellana in view of Lemonik discloses the method of claim 14 and further discloses:
further comprising the step of the user interface displaying a browser window which shows a word processor interface. (Adkinson-Orellana Figure 2, “Client with Internet browser Google docs”.)

As to claim 18, Adkinson-Orellana discloses the method of claim 12 and further discloses:
further comprising the step of encrypting a first package of data with a first encryption key (“when the user is about to save the changes in a new document, or in one that had not been ciphered till that moment, a new popup window appears, asking the user for the password to cipher the information, and the possible encryption algorithms with their corresponding options (as the key size, or the mode if it was the case).” Adkinson-Orellana § 3.2).  

Adkinson-Orellana does not explicitly disclose: and a second package of data with a second, different, encryption key.

However, Adkinson-Orellana does disclose that a user selects a different key configuration for another newly encrypted file.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have allowed or instructed the user to select different key information for different files.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select different key information for different files in order to provide different access to different files to allow sharing of some documents but not others with designated parties, Adkinson-Orellana § 3.1.





Claims 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkinson-Orellana et al., “Privacy for Google Docs: Implementing a Transparent Encryption Layer” (published 2010), in view of Lemonik et al., US 2013/0219264 (filed 2013-02), and Strassmann et al., US 2013/0179985 (filed 2013-01).
As to claim 10, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 but does not disclose:
the proxy server and user interface are part of a network of devices, the network of devices being protected by a firewall. 

Strassmann discloses a similar system where: the proxy server and user interface are part of a network of devices, the network of devices being protected by a firewall. (Strassmann Figure 1A).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana in view of Lemonik with Strassmann by providing a proxy server protected by a firewall in communication with a browser.  It would have been obvious to a person of ordinary skill in the art to combine Adkinson-Orellana in view of Lemonik with Strassmann in order to separate the functionality of the security measures taken with cloud services (the proxy) and to protect the system with a firewall, thereby securing browsers in an enterprise that have not been configured with an add-on, Strassmann ¶ 3, and protecting the enterprise elements from tampering by outside parties, Strassmann ¶ 19. 

As to claim 11, Adkinson-Orellana in view of Lemonik discloses the system of claim 1 but does not disclose:
wherein the encrypted data comprises one or more tags which identify the type of encrypted data to the cloud based processing server.

Strassmann discloses: wherein the encrypted data comprises one or more tags which identify the type of encrypted data to the cloud based processing server.
 (“These annotation tags may appear as parts of the user data to SaaS hosted application 102. However, when the annotated user data is displayed in browser 106, the browser plug-in may hide the annotation tags.” Strassmann ¶ 16. “Embodiments of virtual browser 114 may be further configured to analyze displayed web pages and automatically tag text forms and fields (e.g., INPUT, TEXTAREA, SELECT and other similar HTML forms and fields, etc.) to obfuscate any user data that is entered into such forms and fields.” Strassmann ¶ 29.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana in view of Lemonik with Strassmann by tagging sensitive form fields in a document.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to tag sensitive portions of the document in order to allow the proxy/add-on to know which fields to process with encryption/decryption; thereby allowing the documents to be useable outside the encryption system while protecting sensitive information by encrypting selected portions of the document.


Claims 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkinson-Orellana et al., “Privacy for Google Docs: Implementing a Transparent Encryption Layer” (published 2010), in view of Lemonik et al., US 2013/0219264 (filed 2013-02), and Han et al., “A general transformation from KP-ABE to searchable encryption” (published 2013).
As to claim 16, Adkinson-Orellana in view of Lemonik discloses the method of claim 12 but does not disclose:
further comprising the step of the proxy server encrypt some of the plain text data in such a way that the cloud based processor may decrypt a limited amount of the plain text data.

Han discloses:
further comprising the step of the proxy server encrypt some of the plain text data in such a way that the cloud based processor may decrypt a limited amount of the plain text data.
(“ABEKS employs the brilliant access control property from KPABE, and searchers can define a flexible search policy by constructing an access policy. We utilize the encrypted data file as a ABEKS plaintext. The encryptor encrypts the plaintext with the keyword set of the data file, the searchers construct an access policy to get a secret key as a trapdoor, and servers decrypt the ciphertext with the trapdoor to determine whether the data file is desired.” Han § 3.2. “we can adopt CP-ABE as the data file encryption algorithm, and use KP-ABE to construct our ABEKS scheme.” Han § 5, See Han § 5 generally.  Thus, the server can perform a decryption using the trapdoor to search the keywords, but the encrypted data is not itself decrypted.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana in view of Lemonik with Han by utilizing the encrypted search trapdoor functionality of Han in the system of Adkinson-Orellana in view of Lemonik.  It would have been obvious to a person of ordinary skill in the art to combine Adkinson-Orellana with Han in order to allow encrypted keyword search on a set of documents by permitted entities while maintaining permissions and security of the documents and the keywords, Han §§ 1 and 5.

As to claim 17, Adkinson-Orellana in view of Lemonik discloses the method of claim 12 but does not disclose:
wherein the step of encryption of the plain text data into a package of encrypted data may comprises the use of Cypher-text Policy Attribute Based Encryption.
(“we can adopt CP-ABE as the data file encryption algorithm, and use KP-ABE to construct our ABEKS scheme.” Han § 5, See Han §§ 1 and 5 generally. “ABEKS employs the brilliant access control property from KPABE, and searchers can define a flexible search policy by constructing an access policy. We utilize the encrypted data file as a ABEKS plaintext. The encryptor encrypts the plaintext with the keyword set of the data file, the searchers construct an access policy to get a secret key as a trapdoor, and servers decrypt the ciphertext with the trapdoor to determine whether the data file is desired.” Han § 3.2.  Thus, the server can perform a decryption using the trapdoor to search the keywords, but the encrypted data is not itself decrypted.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana in view of Lemonik with Han by utilizing the encrypted search trapdoor functionality of Han in the system of Adkinson-Orellana in view of Lemonik.  It would have been obvious to a person of ordinary skill in the art to combine Adkinson-Orellana in view of Lemonik with Han in order to allow encrypted keyword search on a set of documents by permitted entities while maintaining permissions and security of the documents and the keywords, Han §§ 1 and 5.


Claims 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkinson-Orellana et al., “Privacy for Google Docs: Implementing a Transparent Encryption Layer” (published 2010), in view of Lemonik et al., US 2013/0219264 (filed 2013-02), and Kulkarni et al., US 2013/0283038 (filed 2012-04).
As to claim 19, Adkinson-Orellana in view of Lemonik discloses the method of claim 12 but does not disclose:
further comprising the step of the proxy server choosing a default encryption key.

Kulkarni discloses:
further comprising the step of the proxy server choosing a default encryption key. (“allow a user to select a private key that is used for universal data encryption. A user may initially select a private key and then may be required to enter the private key every time the user wishes to access data associated with the user's account from certain user devices. Alternatively, a default key may be used if the user does not wish to create and/or utilize the private key.” Kulkarni ¶ 7 and Figure 5)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana in view of Lemonik with Kulkarni by providing a default key option in lieu of the user specified key of Adkinson-Orellana § 3.2.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the option for a default key in order to allow the documents of Adkinson-Orellana to be quickly enciphered without bothering the user to generate and remember which key is used, thereby easing use of the system.

As to claim 20, Adkinson-Orellana in view of Lemonik discloses the method of claim 12 but does not disclose:
further comprising the step of a user selecting between a choice of a default encryption key or an alternative encryption key.

Kulkarni discloses:
further comprising the step of a user selecting between a choice of a default encryption key or an alternative encryption key.
(“allow a user to select a private key that is used for universal data encryption. A user may initially select a private key and then may be required to enter the private key every time the user wishes to access data associated with the user's account from certain user devices. Alternatively, a default key may be used if the user does not wish to create and/or utilize the private key.” Kulkarni ¶ 7 and Figure 5)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Adkinson-Orellana in view of Lemonik with Kulkarni by providing a default key option in lieu of the user specified key of Adkinson-Orellana § 3.2.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the option for a default key in order to allow the documents of Adkinson-Orellana to be quickly enciphered without bothering the user to generate and remember which key is used, thereby easing use of the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Kawabata, US 2022/0100872, discloses storing encrypted document data in a cloud.
Lahav et al., US 11,361,099, discloses encrypted search in a cloud system. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492